Conclusions of the EU/Russia Summit (31 May - 1 June) (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the conclusions of the EU/Russia Summit (31 May - 1 June).
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I am delighted that we have a chance today to talk about the outcome of the last EU-Russia Summit in Rostov-on-Don. It was a good summit, it was pragmatic and constructive in character and it confirmed Russia's desire for a stronger relationship with the European Union.
At the summit, we launched the Partnership for Modernisation. As honourable Members know, a constant theme in President Medvedev's time in office has been his recognition that Russia must modernise. The EU - as Russia's most important trade partner and biggest investor - is a natural partner in this. Our approach is clear: to be successful, any drive to modernise must take a broad approach. It must encourage innovation and entrepreneurship, but also strengthen democratic values and the rule of law. This is why the effective functioning of the judiciary, the fight against corruption and dialogue with civil society are priority areas for the Partnership for Modernisation.
As the EU has in the past, we raised concerns about the day-to-day situation for human rights defenders and journalists. The demonstrations on 31 May in Moscow were an example of the difficulties that continue regarding the constitutional right to freedom of assembly. Growing instability in the North Caucasus is another area of concern.
But there have been positive developments too, and it is important we acknowledge them: the extension of the moratorium on the death penalty and the ratification of Protocol 14 of the European Convention on Human Rights. Work on the rule of law and fighting corruption will also contribute to a more business friendly environment. Investment flows to Russia have fallen off, and Russia understands it must do more to attract investors.
Joining the World Trade Organisation fits with this broader strategy of strengthening rules-based processes. The EU backs Russia's early accession and we hope that the work to do so can be completed soon.
Political commitments to open trade must be translated into reality. The implementation of the Russia-Kazakhstan-Belarus Customs Union has raised some concerns. We have no issue with customs unions in general - the EU is a customs union - but we are concerned when these hinder trade rather than promote it, as appears to be the case with the proposed customs union.
On energy, our discussions focused on physical infrastructure, on the legal basis for our energy relations, and on energy efficiency. The Partnership for Modernisation will have a big part to play here. We need to see solid energy provisions in our new agreement, reflecting the principles of the Energy Charter Treaty. We also underlined that we see the Energy Charter as the most natural forum to discuss proposals for a multilateral energy security framework.
Energy efficiency and reducing greenhouse gases are key in the fight against climate change. We encouraged Russia to be more ambitious on targets (currently 15%-20% compared to 1990 levels), and we will continue our efforts in the run-up to Cancún.
On visas, Russia is keen to proceed quickly, but it understands the internal context on this sensitive issue in the European Union. The EU underlined the need to move step-by-step, in a results-oriented approach. We have tabled a concrete proposal to this end and will also look again at our Visa Facilitation Agreement. We hope that bilateral agreements on local border traffic can be concluded with both Poland and Lithuania which would help Russians living in Kaliningrad.
We also discussed crisis management cooperation, with both sides underlining the good experiences of EUFOR Chad and EU Navfor Atalanta. We agreed to see if we could develop this cooperation further. Russia handed over concrete proposals, which we will examine. Obviously, the EU decision-making autonomy must remain intact.
The summit was also an opportunity to discuss a number of international issues: the Middle East peace process, the Iranian nuclear programme, Afghanistan/Pakistan, Kosovo, the Eastern Neighbourhood, as well as broader European security. I was pleased with the joint statement that Foreign Minister Lavrov and I made on the loss of life during the Israeli military operation against the flotilla sailing to Gaza.
However, and as expected, our views diverged on Georgia, Kosovo and Moldova, where we heard well-known Russian positions.
Madam President, Baroness Ashton, ladies and gentlemen, I would like to thank you very much for your statement, Baroness Ashton, and also for the way in which the summit was organised. It has become clear, and this was said at the summit, that people are concerned about many of the developments in Russia relating to the rule of law and about certain court cases and demonstrations. One of many other causes for concern is the fact that, in relation to Georgia, for example, the rule of international law has still not been established. However, on the other side, it is important to recognise the progress that has been made and the Partnership for Modernisation will definitely make an important contribution in this respect.
It is essential that we are aware of the extent of Russia's strategic importance for us. We have significant common interests in the area of the economy and of energy. It seems to me to be of great importance that it was possible to reach a common position in the 5+1 talks in relation to Iran and the United Nations resolution, as well as on other issues. I also believe that it is crucial for the work of the Middle East Quartet to be intensified if we want to make progress.
However, it is also a question of Russia's credibility when it comes to whether we can move forwards with the negotiations for a new partnership and cooperation agreement and how the policy on the four common areas and the question of human rights can be included. As you have said, the fundamental issues which have so far been covered by the Energy Charter, and which are not being applied, are important to many of us. Russia must be prepared to make agreements of this kind legally binding, in the same way as it must be ready to take the World Trade Organisation (WTO) negotiations and the steps towards membership of the WTO seriously, if it wants to play a full role in the international arena. The customs union with Kazakhstan and Belarus is not a good example in this respect. However, I believe that these international links are important, in particular, with regard to the credibility of the G20 commitment.
I think it is right for us to press ahead with the visa question. We should make it clear, however, that this must be consistent with changes in the visa processes for our eastern neighbours, who must not suffer as a result. It must not be the case that it is easier to travel to Europe from Ukraine with a Russian passport than with a Ukrainian passport. I hope that you will focus on the timing in this respect.
on behalf of the S&D Group. - Madam President, EU-Russian relations have a strong strategic attribute, being characterised not only by our economic interest, but also by the objective of close cooperation in various international areas. Geographically, Russia is, and will remain, the European Union's closest neighbour, and will continue to play a protagonist role in both the Euro-Asian and the Euro-Atlantic space.
One could also speak about EU-Russian complementarities between needs and resources, as well as the coincidence or convergence of certain objectives of global relevance.
One has to understand that an unstable, vulnerable Russia affected by internal strife constitutes a challenge to the European Union, while the opposite stands for stability. I hope also that Russia will understand that a stable neighbourhood is better for its security and not the other way round.
The framework for EU-Russia strategic relations should envisage action on several levels. Partnership for modernisation is really important; this would contribute to the creation of trust, interdependence and convergence with Russia across broad areas of common interest. However, a partnership for WTO accession should also be considered, through which Russia could benefit from the European Union facilitation gateway for its WTO integration.
An energy community is important. This should also include a trilateral cooperation instrument with the transition countries. Perhaps, together with the United States, we also have to talk in a trilateral format about updating European and global security arrangements in such a way as to establish a kind of global mechanism of equilibrium through empowerment and subsidiarity, within which we have to approach human rights in their right perspective. We have to avoid using the dialogue about human rights as a geopolitical tool, but put them at the foundation of real political cooperation and real institutional interoperation.
Madam President, Baroness Ashton, the EU-Russia summit that took place in Rostov-on-Don raised hopes of a breakthrough in mutual relations, especially as regards economic cooperation and also, more widely, international cooperation with Russia. With respect to this, however, when developing relations, we think it is important that we do not fail to emphasise the principles of democracy, human rights, civil liberties and the rule of law.
The Group of the Alliance of Liberals and Democrats for Europe supports the modernisation programme, whose aim is the diversification of Russia's economic environment and the development of trading relations with the European Union. This objective is achievable provided that Russia does everything it can to sort out its economic and legal environment. For us, the customs union formed between Russia, Kazakhstan and Belarus is a sign that Russia does not currently wish to join the WTO, which, in turn, is frightening away potential investors. As regards external investment in Russia, we would like to see legal certainty, whether we are talking about the energy sector or some other area.
We would like to see a greater willingness on the part of Russia to improve cooperation on cross-border goods freighting, but we also think that it is reasonable to simplify the visa regime between the European Union and Russia. In order to achieve this, however, Russia must take concrete and practical steps. With regard to energy security, the ALDE Group considers it very important to continue negotiations with Russia and to reach an agreement which is based on the principles of the energy charter and which guarantees security of supply for consumers.
We welcome the ratification of Protocol 14 of the European Convention on Human Rights and the retention of the moratorium on the death penalty in Russia, but we would point out that the obligations relating to Georgia have not yet been met. We also want to see fair cooperation from Russia in resolving the conflicts in Moldova and the South Caucasus.
Finally, I would like to come back once more to basic values. The ALDE Group would like to develop a long-term partnership with Russia in all areas, but we cannot allow our partner to deviate from and thereby violate the principles of the rule of law and democracy. No economic benefit can be more important than the values represented by the European Union. One characteristic example of how the Russian Federation has deviated from the principles of the rule of law is the second trial of Mikhail Khodorkovsky, to which attention was also drawn in Amendment number 5, introduced by the ALDE Group, which we ask our fellow Members to support. Thank you.
Madam President, ladies and gentlemen, we have a poor resolution on an inconclusive summit between the EU and Russia on the table in front of us. In the light of President Medvedev's efforts to modernise Russia, we must keep explaining to him that modernisation is not just a technical issue.
Although we fully understand that Russia wants to develop nanotechnology and establish a Silicon Valley, modernisation also requires an active and vibrant civil society in which creativity can be unleashed. We should be offering Russia a complete modernisation partnership of this kind and this is why it is important to overcome the deficits and address the problems. We are grateful to the President of the European Council, Mr Van Rompuy, for doing this in Rostov and to Baroness Ashton for her efforts at the recent summit.
However, this should also be reflected in our resolution. This is why we have tabled four amendments and I would like to ask you to support them. They concern putting a stop to political persecution, improving the penal system, investigating the death of Sergei Magnitsky, obtaining the release of Mikhail Khodorkovsky and Platon Lebedev, bringing the conflict in the North Caucasus to an end and introducing freedom of assembly, as guaranteed in the Russian constitution. External freedom - in other words, visa liberalisation - should go hand in hand with internal freedom. We are convinced that freedom in Russia should be indivisible.
on behalf of the ECR Group. - Madam President, given Russia's physical proximity to the EU and its trillion-dollar economy and huge natural resources, particularly gas, the EU's strategic relationship with Russia is of vital importance. My group acknowledges that Russia has a key role to play internationally as a permanent member of the UN Security Council. In particular, Russia has an important part to play with regard to the situation in North Korea and, via the Quartet, in the Middle East process, and also in persuading Iran to desist from its nuclear weapons programme and in persuading Turkey to open its borders with Armenia.
In Ukraine, a country dear to my heart, the election of President Yanukovich has substantially improved the previously strained relations between Moscow and Kiev, but the controversial decision to extend Russia's leases on its naval bases in the Crimea should not be taken as a sign that Ukraine has rejected the European Union and returned fully into the arms of Mother Russia. In particular, we should repudiate the statement by Russia's Foreign Minister, Sergei Lavrov, that Ukraine eventually joining the European Union is not in Russia's vital national interest. President Yanukovich only won a narrow victory, and at least half of all Ukrainians support closer ties for their country with the European Union; we cannot simply walk away from our responsibility to respond positively to their aspirations.